Citation Nr: 1023497	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  00-08 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
gastroesophageal reflux disease (GERD) with Barrett's 
esophagus (formerly duodenal ulcer).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1967, and from February 1968 to February 1971.

This matter originates from a May 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which continued a 20 percent rating 
for the then duodenal ulcer (now GERD).  

The Veteran provided testimony regarding this claim at a 
hearing before the undersigned Veterans Law Judge (VLJ) in 
March 2009.  He also previously provided testimony at a 
November 2001 hearing before a different VLJ regarding his 
claims of service connection for PTSD and hypertension.  
Transcripts of both hearings have been associated with the 
Veteran's VA claims folder.

Service connection was established for the Veteran's PTSD by 
an August 2008 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).

(The issue of entitlement to service connection for 
hypertension will be the subject of a separate decision by 
the Board).

In June 2009, the Board granted a 40 percent evaluation for 
gastroesophageal reflux disease (GERD) with Barrett's 
esophagus (formerly duodenal ulcer).  The Veteran appealed 
the Board's June 2009 decision to the United States Court of 
Appeals for Veterans Claims (CAVC), to the extent it denied a 
rating in excess of 40 percent.  Pursuant to a joint motion 
to vacate and remand filed by the parties in June 2009, the 
CAVC issued an order in April 2010 vacating the Board's June 
2009 decision and remanding the matter back to the Board.  
Thus, the matter is once again before the Board.

As an additional matter, the Board observes the Veteran also 
initiated an appeal to the initial ratings of 10 percent 
assigned for disabilities of the lumbosacral spine and right 
shoulder by a February 2006 rating decision.  However, the 
record does not reflect he perfected an appeal on these 
issues by filing a timely Substantive Appeal after a 
Statement of the Case (SOC) was issued in January 2007 and 
Supplemental SOC (SSOC) in August 2007.  See 38 C.F.R. §§ 
20.200, 20.302.  Further, neither the Veteran nor his 
accredited representative has contended these issues are on 
appeal, to include at the most recent Board hearing of March 
2009.  In addition, it is noted that the ratings were each 
increased to 20 percent, in January 2007 for the Veteran's 
right shoulder disability and in August 2007 for the 
Veteran's back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

One basis of the joint motion to remand filed by the parties 
in June 2009 was in fulfillment of VA's duty to assist the 
Veteran in developing evidence pertinent to his claim.  See 
38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  That is, the joint 
motion notes that VA did not obtain identified VA medical 
records from the VA medical center (VAMC) in Jamaica Plain, 
or from the VAMC in West Roxbury where the Veteran underwent 
an endoscopy.  As these identified VA treatment records are 
pertinent to the present appeal, they must be obtained.  See 
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

The other basis for remand as noted in the joint motion was 
for consideration of the Veteran's contentions regarding his 
service-connected gastrointestinal disability under Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) and 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In 
these cases, the United States Court of Appeals for the 
Federal Circuit held that under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.

Accordingly, this matter must be remanded so that the VA 
records identified above may be requested.  If the AMC/RO is 
unable to procure these records, it shall continue efforts to 
obtain the records until it makes a determination that it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2).  If the AMC/RO reaches such a determination, 
the Veteran and his representative should be notified of that 
fact pursuant to 38 C.F.R. § 3.159(e).  Thereafter, the 
AMC/RO should review the claims folder under the pertinent 
law and regulations, including the holdings in Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) and 
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009), and 
ensure that the foregoing development action has been 
conducted and completed in full.

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO should make efforts to 
obtain pertinent outstanding VA medical 
records, to specifically include 
treatment records from the VAMC in 
Jamaica Plain and in West Roxbury where 
the Veteran underwent an endoscopy.  All 
records obtained should be added to the 
claims folder.  If requests for these 
treatment records are not successful, the 
AMC/RO should inform the appellant and 
his representative of the nonresponse so 
that they will have an opportunity to 
obtain and submit the records themselves, 
in keeping with their responsibility to 
submit evidence in support of this claim.  
38 C.F.R. § 3.159.

2.  Thereafter, the AMC/RO should review 
the claims folder under the pertinent law 
and regulations, including the holdings 
in Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007) and Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), 
and ensure that the foregoing development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, the 
issue on appeal should be readjudicated.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

